DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mattress body" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected for depending from claim 1.
Claim 3 recites the limitation "the flow of air" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-15 are rejected for depending from clam 3.
Claim 4 recites the limitation “where each of the one of more foots is the bottom portion each of the one or more columns” in line 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Additionally, it’s not clear whether “each of the one of more foots” should read “each of the one or more foots’ and “the bottom portion each of the one or more columns” should read “the bottom portion of each of the one or more columns”.
Claim 4 recites the limitation “the bottom” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recite the limitation “the distance” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-15 are rejected for depending from claim 4.
Regarding claim 8, it’s not clear whether “where at least one at least two columns” should read “where at least one of the at least two columns”.
Claims 9-15 are rejected for depending from claim 8.
Regarding claim 17, it’s not clear whether “the means or rotating” should read “the means of rotating”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkiewicz et al. (20160029810) in view of Bokelmann (US 4,421,468) and Radice (2014/0130266).
	Regarding claim 1 Malkiewicz et al. discloses a method of making a mattress 1, where the resulting mattress comprises a mattress core 1, comprising a top edge 2, a bottom edge 5, two side edges 3, where the top edge, bottom edge and side edges are joined at approximately a 90 degree angle to one another, a mattress bottom 15, and a mattress main body 7, where the mattress main body is bounded by the top edge, the bottom edge and the two side edges, and where the mattress body additionally comprises at least two columns 6, where the at least two columns have a head 14 and a foot 8, where the foot is a continuous piece of foam extending the entire mattress body, and the head is bounded by air on at least 75% of its diameter and extends vertically from the mattress body (abstract, fig. 1-13, claim 1). 
Malkiewicz et al. does not teach the method comprises the steps of obtaining a mattress forming table, where the mattress forming table has two or more molds, where each of the two or more molds has a separate heating control and a separate cooling control, where a computer controls the separate heating control and the separate cooling control for each mold, and additionally comprising a cleaning and preparation procedure that ensure that the mattress forming table is adequately prepared to smoothly and efficiently produce one or more mattresses. However, Bokelmann teaches a foam molding machine including a rotatable table, a plurality of molds disposed on the table, a device for heating and cooling each of the molds, a first computer connected to the opening and closing device and to the heating and cooling device for opening and closing each of the molds in dependence on the position thereof and for controlling the heating and cooling of each of the molds in dependence on time (see abstract, fig. 1 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkiewicz et al. with the mattress forming table as taught by Bokelmann since Bokelmann teaches the mattress forming table operates automatically to a great extent (see col. 1, line 27-34). 
Radice teaches a manufacturing process for an insert for mattress and teaches that the mold is cleaned and heated for subsequent filling (see para 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkiewicz et al. with the teaching of Radice since Radice teaches that a cleaning step is well known in the art of molding foam mattress.
Regarding claim 2, the limitation “heating and cooling means” invokes 112 (f). The heating means is interpreted to be steam and equivalents and the cooling means is interpreted to be cold water and its equivalents. Bokelmann teaches each mold has heating and cooling means that are steam and cooling water (col. 3, line 58-col. 4. Line 68). Malkiewicz et al. discloses where the mattress core is a single piece of foam and where each one of the at least two columns additionally comprises a hole 9 tat extends throughout the column (fig. 7 and claim 2).
Regarding claim 3, Bokelmann teaches where the heating means is steam (col. 3, line 58-col. 4, line 68). Malkiewicz et al. discloses where the side edges additionally comprise side channels 4 which enhance the flow or air into and out of the mattress core (claim 3, fig. 1, 5).
Regarding claim 4, Bokelmann teaches where cooling means is cold water (col. 3, line 58-col. 4, line 68). Malkiewicz et al. discloses the bottom additionally comprises one or more foots 8, where each of the one or more foots is the bottom portion of each of the one or more columns, and where each foot has a foot top 19 and a foot side 18, where the foot side is a cylinder extending around the foot, and where the foot top is a flat surface, and afoot hole 20, where the foot hole is a cavity extending from the foot top through the column, and where each foot has a foot spacing, which is the distance between a particular foot and an adjacent foot (fig. 7-9, 12-13 and claim 4).
Regarding claim 5, Malkiewicz et al. discloses where the head additionally comprising a bulb 10 and a base 11, where the bulb is a roughly cylindrical shape and has a top diameter, a middle diameter, and a bottom diameter, where with a middle diameter is larger than both the top diameter and the bottom diameter, and where the head has a density, a height, and a width (fig. 7-9 and claim 5).
Regarding claim 6, Malkiewicz et al. discloses additionally comprising a connector 12, where the connector comprising a ridge of foam with a length longer than a width (fig. 10-12 and claim 6).
Regarding claim 7, Malkiewicz et al. discloses where the connector bridges at least one column to another column or to the top edge, bottom edge or side edges (claim 7).
Regarding claim 16, the limitation “means of rotating the table” invokes 112(f). The means of rotating the table is interpreted to be gears and its equivalents. Bokelmann teaches the table 1 comprises a gear 8 (fig. 1, col. 3, line 34-43).
Regarding claim 17, Bokelmann teaches where means of rotating the table 1 are gears 8 (fig. 1, col. 3, line 34-43). 
Regarding claim 18, Bokelmann teaches using a computer to mix a quantity of foamable mixture for each mold (abstract, claim 5-6 and fig. 2).
Regarding claim 19, the limitation “means of expelling the foam in a desired pattern” invokes 112(f) and is interpreted to be a nozzle for extruding the foam and its equivalents. Bokelmann teaches a device for filling a specific quantity of foamable reaction mixture having several components into each of the molds (abstract, fig. 1-2 and abstract).
Regarding claim 20, the limitation “means of cooling the mold” invokes 112(f) and is interpreted to be cooling water or its equivalents. Bokelmann teaches cooling water for cooling the mold (col. 3, line 58-col. 4. Line 68).
Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkiewicz et al. in view of Bokelmann and Radice as applied to claim 7 above, and further in view of Yuzer et al. (2017/0348931).
Regarding claim 8, Malkiewicz et al. discloses where at least one of the at least two columns has a difference from at least another column of the at least two columns (claim 8). Malkiewicz et al. does not teach where the cleaning and preparation procedure additionally comprises a rotating arm, However, Yuzer et al. teaches a cleaning robot for a mold 4 comprising a rotating arm 50, 70 (see abstract, para 3, 10, 12, fig. 1-3 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malkiewicz et al. with the teaching of Yuzer et al. in order to clean the mold with the rotating arm.
Regarding claim 9, Malkiewicz et al. discloses where the difference is differences in density of the foam used to create the two heads (see claim 9).
Regarding claim 10, Malkiewicz et al. discloses where the difference is different diameters of holes in the head (claim 10).
Regarding claim 11, Malkiewicz et al. discloses where the difference is different shapes of the at least two columns (claim 11).
Regarding claim 12, Malkiewicz et al. discloses where the difference is different heights of the at least two columns (claim 12). 
Regarding claim 13, Malkiewicz et al. discloses where the difference is different widths of the at least two columns, and different spacing between one or more of the at least two columns (claim 13). 
Regarding claim 14, Malkiewicz et al. discloses where the difference is different heights and different widths of at least two of the at least two columns (claim 14).
Regarding claim 15, Malkiewicz et al. discloses where the difference is different densities and different heights and different widths of at least two of the at least two columns (claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/               Examiner, Art Unit 1742               


/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742